Per Curiam.
This was an action brought by the prosecuting attorney of Spokane county, in the name of Spokane county, against the county commissioners of said eounty, to restrain them from bonding certain alleged *103warrant indebtedness against tbe county. Upon the presentation of tbe case in tbis court, on June 13, 1900, last, it was suggested by tbe court that tbe prosecuting attorney bad no authority to bring an action in tbe name of a county against tbe county commissioners, and that tbis action would not lie, and tbe court refused to bear tbe case upon its merits. But, before finally deciding, tbe prosecuting attorney was allowed to file briefs on that particular point. Tbe briefs have been filed, but an examination of them has failed to change our opinion on tbe proposition involved. Tbe case is therefore remanded, with instructions to the lower court to dismiss tbe same.